Case 15-37840   Doc 158   Filed 12/13/18 Entered 12/13/18 16:04:22   Desc Main
                           Document     Page 1 of 12
Case 15-37840   Doc 158   Filed 12/13/18 Entered 12/13/18 16:04:22   Desc Main
                           Document     Page 2 of 12
Case 15-37840   Doc 158   Filed 12/13/18 Entered 12/13/18 16:04:22   Desc Main
                           Document     Page 3 of 12
Case 15-37840   Doc 158   Filed 12/13/18 Entered 12/13/18 16:04:22   Desc Main
                           Document     Page 4 of 12
Case 15-37840   Doc 158   Filed 12/13/18 Entered 12/13/18 16:04:22   Desc Main
                           Document     Page 5 of 12
Case 15-37840   Doc 158   Filed 12/13/18 Entered 12/13/18 16:04:22   Desc Main
                           Document     Page 6 of 12
Case 15-37840   Doc 158   Filed 12/13/18 Entered 12/13/18 16:04:22   Desc Main
                           Document     Page 7 of 12
Case 15-37840   Doc 158   Filed 12/13/18 Entered 12/13/18 16:04:22   Desc Main
                           Document     Page 8 of 12
Case 15-37840   Doc 158   Filed 12/13/18 Entered 12/13/18 16:04:22   Desc Main
                           Document     Page 9 of 12
Case 15-37840   Doc 158   Filed 12/13/18 Entered 12/13/18 16:04:22   Desc Main
                          Document      Page 10 of 12
Case 15-37840   Doc 158   Filed 12/13/18 Entered 12/13/18 16:04:22   Desc Main
                          Document      Page 11 of 12
Case 15-37840   Doc 158   Filed 12/13/18 Entered 12/13/18 16:04:22   Desc Main
                          Document      Page 12 of 12
